                 Case 2:18-cv-01803-TSZ Document 34 Filed 09/30/19 Page 1 of 4



 1   Jeremy C. Lieb (WSB #47219)
     Erik Grafe (AK Bar #0804010) (pro hac vice)
 2   EARTHJUSTICE
     441 W 5th Avenue, Suite 301
 3   Anchorage, AK 99501
     T: 907.277.2500
 4   F: 907.277.1390
     E: jlieb@earthjustice.org
 5      egrafe@earthjustice.org

 6   Kristen L. Boyles (WSB #23806)
     EARTHJUSTICE
 7   705 Second Avenue, Suite 203
     Seattle, WA 98104
 8   T: 206.343.7340
     F: 206.343.1526
 9   E: kboyles@earthjustice.org

10   Attorneys for Citizens for Clean Air, a project of
     Alaska Community Action on Toxics, and Sierra Club
11
                               UNITED STATES DISTRICT COURT
12                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
13
     CITIZENS FOR CLEAN AIR, a project of                 )   Case No. 2:18-cv-01803-TSZ
14   ALASKA COMMUNITY ACTION ON TOXICS,                   )
     and SIERRA CLUB,                                     )
15                                                        )   JOINT STIPULATED MOTION TO
                           Plaintiffs,                    )   HOLD BRIEFING SCHEDULE IN
16                                                        )   ABEYANCE
            v.                                            )
17                                                        )
     ANDREW WHEELER, in his official capacity as          )
18   Administrator of the United States Environmental     )
     Protection Agency, and CHRIS HLADICK, in his         )
19   official capacity as Regional Administrator of the   )
     United States Environmental Protection Agency        )
20   Region 10,                                           )
                                                          )
21                         Defendants.                    )
                                                          )
22   STATE OF ALASKA                                      )
                                                          )
23                         Defendant-Intervenor.          )
                                                          )
24
                                                                       Earthjustice
     JOINT STIP. MOT. TO HOLD BRIEFING SCHEDULE IN ABEYANCE
25                                                                     705 Second Avenue, Suite 203
     (Case No. 2:18-cv-01803)                                          Seattle, WA 98104
                                                                       206.434.7340
26
               Case 2:18-cv-01803-TSZ Document 34 Filed 09/30/19 Page 2 of 4



 1          The parties expect to file a proposed settlement with the Court on or before October 11,

 2   2019. To allow the Defendants to complete their internal approval processes, the parties jointly

 3   request that the briefing schedule entered by the Court’s September 11, 2019, order, Dkt. 33, be

 4   amended as follows:

 5          Plaintiffs’ Motion for Summary Judgment – October 11, 2019 (noted on the court’s motion

 6          calendar for November 29, 2019)

 7          Defendants’ Response and Cross Motion for Summary Judgment – November 1, 2019

 8          Plaintiffs’ Reply/Response – November 15, 2019

 9          Defendants’ Reply/Response – November 29, 2019

10          Presented this 30th day of September 2019, by:

11            s/ Jeremy C. Lieb
              Jeremy C. Lieb (WSB #47219)
12            Erik Grafe (AK Bar #0804010) (pro hac vice)
              EARTHJUSTICE
13            441 W 5th Avenue, Suite 301
              Anchorage, AK 99501
14            T: 907.277.2500
              F: 907.277.1390
15            E: jlieb@earthjustice.org
                 egrafe@earthjustice.org
16
              s/ Kristen L. Boyles
17            Kristen L. Boyles (WSB #23806)
              EARTHJUSTICE
18            705 Second Avenue, Suite 203
              Seattle, WA 98104
19            T: 206.343.7340
              F: 206.343.1526
20            E: kboyles@earthjustice.org

21            Attorneys for Citizens for Clean Air, a project of Alaska
              Community Action on Toxics, and Sierra Club
22

23

24
                                                                               Earthjustice
     JOINT STIP. MOT. TO HOLD BRIEFING SCHEDULE IN ABEYANCE                    441 W 5th Avenue, Suite 301
25
     (Case No. 2:18-cv-01803)                      1                           Anchorage, AK 99501
                                                                               907.277.2500
26
              Case 2:18-cv-01803-TSZ Document 34 Filed 09/30/19 Page 3 of 4



 1           s/ Sheila Baynes
             Sheila Baynes (MT Bar #37722843)
 2           U.S. Department of Justice
             Environmental & Natural Resources Division
 3           Environmental Defense Section
             P.O. Box 7611
 4           Washington, DC 20044
             T: 202.514.2617
 5           F: 202.514.8865
             E: sheila.baynes@usdoj.gov
 6
             Counsel for Defendants
 7
             s/ Emma Pokon
 8           Emma Pokon (Alaska Bar No. 1011112)
             ALASKA DEPARTMENT OF LAW,
 9           Office of the Attorney General
             1031 W. 4th Avenue, Suite 200
10           Anchorage, AK 99501
             Tel: (907) 269-5100
11           Email: emma.pokon@alaska.gov

12           s/ Anthony J. Gaspich
             Anthony J. Gaspich, WSBA No. 19300
13           GASPICH LAW OFFICE PLLC
             1000 Second Avenue, Suite 3330
14           Seattle, WA 98104
             Tele (206) 956-4204
15           Email: tony@gaspichwilliams.com

16           Attorneys for Defendant-Intervenor
             State of Alaska
17

18           It is so ordered.

19                   Dated this ___ day of September, 2019.

20
                     _____________________________
21                   Hon. Thomas S. Zilly
                     UNITED STATES DISTRICT JUDGE
22

23

24
                                                              Earthjustice
     JOINT STIP. MOT. TO HOLD BRIEFING SCHEDULE IN ABEYANCE   441 W 5th Avenue, Suite 301
25
     (Case No. 2:18-cv-01803)                     2           Anchorage, AK 99501
                                                              907.277.2500
26
               Case 2:18-cv-01803-TSZ Document 34 Filed 09/30/19 Page 4 of 4



 1
                                      CERTIFICATE OF SERVICE
 2          I hereby certify that on September 30, 2019, I electronically filed the foregoing JOINT
 3   STIPULATED MOTION TO HOLD BRIEFING SCHEDULE IN ABEYANCE with the Clerk of

 4   the Court using the CM/ECF system which will send notification of such filing to the following:

 5   Sheila Baynes, Anthony J. Gaspich, and Emma Pokon.

 6   Dated: September 30, 2019

 7                                             s/ Jeremy C. Lieb
                                               Jeremy C. Lieb (WSB #47219)
 8                                             Erik Grafe (AK Bar #0804010) (pro hac vice)
                                               EARTHJUSTICE
 9                                             441 W 5th Avenue, Suite 301
                                               Anchorage, AK 99501
10                                             T: 907.277.2500
                                               F: 907.277.1390
11                                             E: jlieb@earthjustice.org
                                                  egrafe@earthjustice.org
12
                                               Attorney for Citizens for Clean Air, a project of
13                                             Alaska Community Action on Toxics, and Sierra
                                               Club
14

15

16

17

18

19

20

21

22

23

24
                                                                              Earthjustice
     JOINT STIP. MOT. TO HOLD BRIEFING SCHEDULE IN ABEYANCE                   441 W 5th Avenue, Suite 301
25
     (Case No. 2:18-cv-01803)                     3                           Anchorage, AK 99501
                                                                              907.277.2500
26
